Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Colon on June 27, 2022, and further via email correspondence.
The amendments of 6/20/22 are incorporated and the application has been amended further as follows: 
Claim 1 (currently amended)
A method of activating a head restraint system in a vehicle for an occupant, the method comprising: 
providing a vehicle seat having a seat belt and a seat head restraint in the vehicle; 
detecting the occupant in the vehicle; 
receiving, by an electronic control module, biometric data from a pressure sensor disposed in the vehicle seat, wherein the biometric data includes a pressure exerted by the occupant on the pressure sensor; 
determining, by the electronic control module, a weight range of the occupant based on the pressure exerted by the occupant on the pressure sensor; 
determining, by the electronic control module, a height of the occupant based on the previously determined weight range of the occupant and a predetermined weight-to-height range of a hypothetical adult occupant; 
actuating the seat head restraint of the vehicle seat to an in-use position in response to detecting the occupant in the vehicle when the seat belt is buckled; and 
providing an actuation signal to an electronic control module of the vehicle in response to actuating the seat head restraint, wherein the actuation signal is indicative that the seat head restraint has been actuated.

Claim 9 (currently amended)
A system for activating a head restraint system in a vehicle for an occupant, the method comprising: 
a vehicle seat having a seat belt and a seat head restraint in the vehicle; 
an electronic control module disposed in the vehicle, the electronic control module having a processor for executing control logic, the control logic including a first control logic for actuating the seat head restraint of the vehicle seat to an in-use position; 
a pressure sensor disposed in the vehicle seat to detect the occupant in the vehicle, the pressure sensor being in communication with the electronic control module to send biometric data of the occupant to the electronic control module; 
an actuation sensor disposed adjacent the seat head restraint, the actuation sensor being in communication with the electronic control module for sending an actuation signal to the electronic control module when the seat head restraint is actuated, wherein the actuation sensor is configured to detect an actuation of the seat head restraint, and the actuation sensor is configured to generate an actuation signal that is indicative of the actuation of the seat head restraint; and
wherein the biometric data includes a pressure exerted by the occupant on the pressure sensor, the electronic control module is configured to determine a weight range of the occupant based on the pressure exerted by the occupant on the pressure sensor, and the electronic control module is configured to determine a height of the occupant based on the previously determined weight range of the occupant and a predetermined weight-to-height range of a hypothetical adult occupant.

Claim 15 (currently amended)
A method of activating a head restraint system in a vehicle for an occupant, the method comprising: 
providing a vehicle door and a vehicle seat having a seat belt and a seat head restraint; 
sensing the vehicle door opened and closed; 
receiving, by an electronic control module, biometric data from a pressure sensor disposed in the vehicle seat, wherein the biometric data includes a pressure exerted by the occupant on the pressure sensor; 
determining, by the electronic control module, a weight range of the occupant based on the pressure exerted by the occupant on the pressure sensor; 
determining, by the electronic control module, a height of the occupant based on the previously determined weight range of the occupant and a predetermined weight-to-height range of a hypothetical adult occupant; 
determining whether the seat belt is buckled when the occupant is detected; 
actuating the seat head restraint of the vehicle seat to an in-use position when the seat belt is buckled; and 
providing an actuation signal to an electronic control module of the vehicle in response to actuating the seat head restraint, wherein the actuation signal is indicative that the seat head restraint has been actuated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: now that the claims have been updated as shown above, claims 1-9 and 11-20 are allowable.
Convincing arguments have been provided by the Applicant resulting in an updated search by the Examiner, providing no references that disclose or teach the amended claims as shown above, which emphasize a sequence of determining an occupant’s height after having determined the occupant’s weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.R./ Examiner, Art Unit 3663         

/TYLER J LEE/Primary Examiner, Art Unit 3663